DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment and Remarks filed on Nov. 12, 2021.
Claims 1-4, 6-9, 11-12 and 14 have been amended.
Claims 17-19 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2018/0227282)
Regarding claim 1, Lee discloses a wireless backhaul communication processing method (see fig.1, paragraph [0068] and its description), comprising:
determining, by a first network side device, a second network side device as a secondary access device of a wireless backhaul device for dual connectivity in which the wireless backhaul device is connected to the first network side device as a primary access device and to the second network side device as the secondary access device, wherein the wireless backhaul device is configured to provide a data backhaul for a 
Regarding claim 2, Lee further discloses receiving, by the first network side device from the second network side device, a secondary access device addition response message carrying configuration information generated by the second network side device, wherein the configuration information configures a radio link between the wireless backhaul device and the second network side device (see abstract, fig.5, elements 505, 515-b, 515-a, steps 545-560, paragraphs [0006-0017], [0103-0105] and its description).
Regarding claim 3, Lee further discloses the first information is carried in the secondary access device addition request message that is a secondary next generation node B (SgNB) addition request message (see figs.1-2, element 120, 110A step 201, fig.3, element 120, 110, step 303, paragraph [0065], [0070] and its description); and 
Regarding claim 4, Lee further discloses before the sending, by the first network side device, of the secondary access device addition request message carrying the first information to the second network side device, receiving, by the first network device, second information sent by the wireless backhaul device, wherein the second information indicates that the wireless backhaul device performs access (see abstract, fig.5, elements 505, 515-b, 515-a, steps 5520-530, paragraphs [0006-0017], [0100-0101] and its description).
Regarding claim 5, Lee further discloses: receiving, by the first network side device, third information sent by the second network side device, wherein the third information indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.5, element 515-a,515-b, steps 555-560, paragraphs [0068-0069], [0104-0105] and its description).
Regarding claim 6, Lee discloses a first network side device (see fig.5, element 505, fig.17, paragraphs [0048], [0205] and its description), comprising: a memory storing instructions and a processor (see fig.17, elements 1710, 1720, paragraph [0048], [0205-0206] and its description); wherein the instructions are executed by the 
Regarding claim 7, Lee further discloses the method further comprises: receiving from the second network side device, a secondary access device addition response message carrying configuration information generated by the second network side device, wherein the configuration information configures a radio link between the wireless backhaul device and the second network side device (see abstract, fig.5, elements 505, 515-b, 515-a, steps 545-560, paragraphs [0006-0017], [0103-0105] and its description).
Regarding claim 8, Lee further discloses the first information is carried in the secondary access device addition request message that is a secondary next generation node B (SgNB) addition request message (see abstract, fig.2, element 215-a, 215-b, 
Regarding claim 9, Lee further discloses before the sending of the secondary access device addition request message carrying the first information to the second network side device, receiving, second information sent by the wireless backhaul device, wherein the second information indicates that the wireless backhaul device performs access (see abstract, fig.5, elements 505, 515-b, 515-a, steps 5520-530, paragraphs [0006-0017], [0100-0101] and its description).  
Regarding claim 10, Lee further discloses receiving third information sent by the second network side device, wherein the third information indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.5, element 515-a,515-b, steps 555-560, paragraphs [0068-0069], [0104-0105] and its description).
Regarding claim 11, Lee discloses a wireless communications system (see figs.1-4 paragraph [0032-0035], [0068-0069] and its description), comprising: a first network side device, a second network side device, and a wireless backhaul device, wherein the wireless backhaul device is connected to a core network device in the network of the second network side device through a radio link with the second network 
Regarding claim 12, Lee further discloses the wireless backhaul device is further configured to send, in the random access process or after the random access process is completed, the following indication information to the second network side device: information indicating that the wireless backhaul device performs access (see fig.5, element 515-a, paragraph [0106] and its description).
Regarding claim 13, Lee further discloses the wireless backhaul device is further configured to send a notification to the second network side device, wherein the notification indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.5, element 515-a,515-b, steps 555-560, paragraphs [0068-0069], [0104-0105] and its description).
Regarding claim 14, Lee further discloses the second network side device is configured to receive, in the random access process or after the random access process is completed, the following indication information and that is sent by the wireless backhaul device: information indicating that the wireless backhaul device performs access (see fig.5, elements 515-b, steps 570-075, paragraphs [0106] and its description).
Regarding claim 15, Lee further discloses the second network side device is configured to receive, in the random access process or after the random access process is completed, a notification sent by the wireless backhaul device, wherein the notification indicates an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.5, elements 515-b, steps 565-075, paragraphs [0106] and its description).
Regarding claim 16, Lee further discloses the second network side device is further configured to send a notification to the first network side device, wherein the notification indicates the association relationship between the second network side device and the cell of the wireless backhaul device, the association relationship or the association relationship between the cell of the second network side device and the wireless backhaul device (see fig.5, elements 515-b, 505, 515-a, steps 535-550, paragraphs [0104-0105] and its description).
Regarding claim 17, Lee discloses a second network side device (see fig.5, element 515b, fig.17, paragraphs [0048], [0205] and its description), comprising: memory storing instructions (see fig.17, element 1720, paragraph [0048], [0205-0206] and its description); wherein the instructions are executed by the processor to configure the second network side device (see fig.17, elements 1720, 1710, paragraph [0048], [0205-0207] and its description) to perform a method comprising: receiving from a first network side device, a secondary access device addition request message for dual connectivity in which a wireless backhaul device is connected to the first network side device as a primary access device and to the secondary access device as a secondary access device, wherein the wireless backhaul device is configured to provide a data backhaul for a terminal side device and the secondary access device addition request message carries first information indicating that the wireless backhaul device performs access (see abstract, fig.2, element 215-a, 215-b, fig.5, elements 505, 515-b, step 535, paragraphs [0006-0017], [0087], [0092], [0100], [0103-0105] and its description); and sending to the first network side device, a secondary access device addition response message carrying configuration information which configures a radio link between the wireless backhaul device and the second network side device (see abstract, fig.2, element 215-a, 215-b, fig.5, elements 505, 515-b, steps 540-545, paragraphs [0006-0017], [0087], [0092], [0100], [0103] and its description). 

Regarding claim 18, Lee further discloses the secondary access device addition request message is a secondary next generation node B (SgNB) addition request message and the secondary access device addition response message is an SgNB addition request acknowledge message (see abstract, fig.2, element 215-a, 215-b, fig.5, elements 505, 515-b, steps 535-545, paragraphs [0006-0017], [0087], [0092], [0100], [0103] and its description).
Regarding claim 19, Lee further discloses sending to the first network side device, information indicating an association relationship between the second network side device and a cell of the wireless backhaul device, an association relationship between a cell of the second network side device and a cell of the wireless backhaul device, or an association relationship between a cell of the second network side device and the wireless backhaul device (see fig.5, elements 515-b, 505, 515-a, steps 535-550, paragraphs [0104-0105] and its description).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647